Title: To George Washington from Joseph Reed, 18 September 1777
From: Reed, Joseph
To: Washington, George



My dear Sir
Schuylkill Falls [Pa.] Sepr 18. 1777. 9’Clock P.M.

I wrote before this Day & have procured a Parcel of Maps which not knowing of this Oppty or of my being down here I must defer sending till tomorrow. I cannot help acquainting you, my dear General that the Distance of the Army from the City & its March so remote has given great Alarm & very much discourages the Militia, if any real Service is expected—I do not doubt you have sufficient Reasons for a Measure which seems so mysterious—but if you could consistently with your Plan disclose them it would have a happy Effect on the Minds of the People to put it in the Power of those you can confide in to give proper Explanations—I came down to this Place this Evening at Genl Armstrong’s Desire but shall return early in the Morning to the Swedes Ford—where we have the Works in some Forwardness—I shall take Care that you be informed of every material Occurrence in this Quarter but cannot close my Postscript to the Generals Letter without mentioning that I have seen an Officer of the Artillery who has made his Escape from Wilmington who says that the Troops advanced into the Country are only the light Troops & pick’d Men—that they think our Army is totally defeated. That their main Body lays at & below Chester

& between that & Wilmington. I am in great Haste but much greater Affection & Regard Dear Sir Your Obliged & Obed.

J. Reed


Genl Armstrong desires me to add that he should have consulted you upon the Movement he has made if he did not apprehend that Procrastination would be very dangerous & perhaps fatal.

